Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, 20 July 1806
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith



My Dear Son,
Atkinson July 20th. 1806

There is not anything which lies nearer my heart, or more deeply affects my mind, than the welfare, & happiness of my two Children, both here, & in a future state of Existence. For you, Is my fondest wish, my ardent Prayer. And you judged rightly, when you informed me of your late appointment, to believe, I should sincerely rejoice in any circumstance which might afford you a decent support, & add to your comfort & respectability—But for this unsought & unexpected favour, you must look with gratitude to him, who has graciously said, “I will be a God to you, & to your Children”—The prayers offered, & the Blessing implored by your pious Ancestors, you perhaps, now are experiencing there Efficacy; for ever since you came into life my Son, you have been highly favoured—This ought certainly to fill your whole Soul with gratitude to heaven, & benevolence to man; with an ardent desire to honour Him, from whom cometh the “most perfect Gifts”—by cheerfully performing with Zeal & fidelity the duties of your Station. Whoever sustains a public office, is a Servant of the people, & responsible for its just, & equitable performance—I think you have too much ambition, goodness, & sensibility of heart, not to be apprised, & fully apprized impressed with the necessity of method & regularity in business, that a prompt, & very punctual discharge be evident, honourable, convenient & profitable to yourself, & greatly satisfactory to the public—To those in office, or in a professional line, the confidence of the people is essential—And, bad as the world is, to obtain this, no sacrifice of truth, honour or justice is requisite, but to exell in these Virtues, is the best mean to obtain their esteem & Suffrages—the approbation of the worthy of each Sex—You I trust, have hitherto escaped the snares of female seduction, & your mind is uncontaminated by scenes of Vice—But neither the plaudits of the world, the Emoluments of buisiness, nor the splendor of Riches, will avail but little in the scale of happiness, unless you can find a virtuous woman—whose mental powers will enliven the domestic circle, whose sweetness of disposition will meliorate Evils; & with sentiments congenial to your own, heighten the pleasures of Life—
“Oh bless’d with temper, whose unclouded ray,
Can make tomorrow, cheerful as to day.”
Whenever you have obtained an “elegant sufficiency,” I hope my Son, you will make choice, (& not till then,) of such an One for your Partner of—You, who need not roam for sights of connubial bliss, will not want any further incentive—happy that you can count so many within the circle of your acquaintance—But a Mothers heart often recoils, I fear—I tremble, for you my dear Son, when I consider how many virtues are requisite to form an happy union—a connection which nothing less dreadful than Death, is able to dissolve—
What sagacity & prudence, what caution, & close examination is necessary, before the dye is cast, upon which depends the whole coulour of your future Life—When I daily see the disguise, the duplicity which is practiced, & the negation of principle, of sincerity which prevails, I know not how you can come at a just estimate, & can only advise in general terms—to be cautious, deliberate, & circumspect—For notwithstanding unforeseen contingencies often determine our fate, yet, let Virtue, Knowledge, Industry Oeconomy, filial affection, or obedience, be viewed as things indespensable, as of the utmost importance in the Character, while youth, beauty, & fortune are but secondary objects—
Your Lot has fallen among some of the loveliest of Women, & you must have imbibed the most exalted Idea of female excellence—By a  nearer alliance may it not be lessened, but increase in a tenfold Ratio—If I am not deceived, your heart is susceptive of some of the best affections—You have hitherto viewed the nuptial state, as a beautiful Landscape, whose original, perhaps, you might, never reach. You have stood upon the “mount, & with ardent eye, viewed the fair Perspective, but never have been permitted to possess the happy Land—or taste the Fruit of Eden—For, believe me my Son, there is no state in life, so productive of genuine happiness, as that which was Instituted by the Lord of life, & sanctioned by his lovely presence—
I have been led insensibly into this train of thought—Perhaps you may think my advice premature, or unnecessary, but when I consider how much depends upon your marriage, & your previous conduct I cannot believe my suggestions too early. For, whenever your business is sufficient to support a Family, I hope you will make no delay, to make a wise choice, & find that rich blessings “are twisted with your Bands”—But, unless you my Son, essentially alter in some of your Habits, for it is always, comely, & frugal to be Neat, I shall pity the Woman—
As I seldom say anything upon political affairs, you, perhaps, may think my letter very uninteresting; but when we consider the fatal effects of ungoverned Passions—virulence & party Spirit, in the recent Instance of Silfredge, & the unfortunate Austin, we cannot be too much guarded against malice, evil speaking, & unbridled Anger which is too often excited by Politicks—We may assert things in the form of a Question, stand upon safe ground, & quit the field with honour, but it never helps even a good cause to be positive—overbearing—& voilent—
I hope you have been attentive to your Sister, since she has been near you—She is every way worthy of your notice & fraternal affection
Send home by her, any work, you may want done, & do not forget that you have a Mother ever solicitous for the welfare of her Son—May he experience the smiles of heaven, is the fervent petition, of 
Elizabeth Peabody—